Citation Nr: 1760701	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the VA's duty to notify and assist.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board need not discuss in detail the sufficiency of the notice in light of the fact that the Board is granting the Veteran's claims below.  Any potential error on the part of VA with regard to its duty to assist and notify has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current hearing loss disability.  See, e.g., December 2013 VA examination report (reflecting audiometric readings in multiple frequencies at 40 decibels or more for both ears).  The Veteran also reported current bilateral constant tinnitus.  See, e.g., December 2013 VA examination report.

The Veteran's statements that he worked around jet engines and often did not wear hearing protection are consistent with this military occupation specialty of Aviation Electrician noted on his DD 214.  See April 2014 letter from J.P.  The Veteran has thus met the in-service injury requirement.

The question becomes whether the Veteran's current tinnitus and bilateral hearing loss are related to his military noise exposure.

In December 2013, the Veteran was afforded a VA audiological examination.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She acknowledged that the Veteran was exposed daily to jet engines and turbines.  The examiner noted that due to normal hearing at separation, the hearing loss had a delayed onset.  The audiologist noted in the Noise and Military Service-Implications for Hearing Loss and Tinnitus report, the Institute of Medicine found that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.

The December 2013 examiner did not appear to have converted the audiometer readings noted on the separation examination to ISO-ANSI units.  

The Veteran had an in-service audiological evaluation during service in May 1965, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
  
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data.  The results for the Veteran's separation examination are:
  
Hertz
250
500
1000
2000
3000
4000
6000
8000
RIGHT
x
20
10
0
10
0
15
X
LEFT
x
30
15
15
25
25
40
X

When the separation audiological readings were converted, hearing loss is shown in the left ear.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155,157 (1993).  Although there is no showing of hearing loss in the right ear, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley, 5 Vet. App. at 159 (1993).

In terms of tinnitus, the December 2013 examiner noted that the Veteran reported bilateral constant tinnitus.  The Veteran reported the onset to be right after getting out service.  He described the tinnitus as a ringing or buzzing.  The audiologist opined that hearing loss and tinnitus were not necessarily mutually occurring and have varying causes.  Hearing loss does not cause tinnitus or vice versa.  The examiner opined that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  The examiner noted that there was no report of complaints of tinnitus in the service medical records and no evidence of acoustic trauma in the service medical records.  Per the audiological evaluation note from March 2010, the Veteran reported the onset of his tinnitus as 5 years ago (2005) which is in contrast to his report at this examination.  Due to the variability of statements between the interviews, the examiner found that it left some doubt as to the credibility of the Veteran's testimony.  Therefore, the examiner found that the original statement made by the Veteran to be the most accurate and most reliable and therefore used as true. 

The Veteran also sought an opinion from a private audiologist in August 2014.  The Veteran provided service treatment records and discharge documents to the audiologist.  The audiologist opined that the Veteran's tinnitus and hearing loss were more likely than not related to his military noise exposure.  She noted the Veteran's history of working as an aviation electrician and working around jet engines.  The Veteran reported that he did not often wear hearing protection during those years of exposure.  Previous to his military experience, the Veteran was in high school.  His post military experienced included many years as a planner at McDonnell Douglas, where he occasionally worked around noise.  The audiologist referenced a report.  According to the American College of Occupation and Environmental Medicine, noise exposure without the use of hearing protection can cause and/or contribute to noise-induced loss, acoustic trauma and tinnitus in individuals.  The audiologist noted that the Veteran's discharge document and service treatment records were reviewed and an audiological examination was conducted.  

The Board acknowledges that the Veteran's reports of onset of his tinnitus vary.  Despite this, the medical evidence for and against the Veteran's claim for service connection for tinnitus is in equipoise.  The evidence is also at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


